Citation Nr: 0836755	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, and a February 2008 rating decision of the RO in 
Anchorage, Alaska.

In August 2005, the veteran was scheduled to appear at a 
Central Office hearing before a Veterans Law Judge.  He 
failed to appear at the hearing, and neither he nor his 
representative has requested that it be rescheduled.  
Accordingly, his request for a Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.702(d) (2007).

In a January 2007 decision, the Board denied the veteran's 
appeal.  He appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in September 2008, the Court vacated the Board's 
January 2007 decision and remanded the matter to the Board 
for further proceedings consistent with the joint motion of 
the parties.

The Board notes that in September 1998 the veteran filed a 
notice of disagreement (NOD) with a June 1998 rating decision 
that granted his claim for service connection for a left knee 
disability and assigned a 10 percent disability rating.  The 
RO responded by mailing a statement of the case (SOC) in 
November 1999, but no substantive appeal was received from 
the veteran.  In July 2001, the veteran again filed an NOD 
with an April 2001 rating decision which confirmed and 
continued the 10 percent rating.  Although the RO mailed an 
SOC in April 2002, no substantive appeal was received in 
response.  See 38 C.F.R. § 20.200, 20.302(c) (2007).  
Accordingly, the issue of entitlement to a higher initial 
rating for a left knee disability is not before the Board.




REMAND

When this case previously was before the Board in January 
2004, the issues of entitlement to service connection for 
hepatitis B, a right ankle disability, and a left ankle 
disability were remanded.  The Board, having determined that 
the veteran submitted a timely NOD with the March 2002 rating 
decision, instructed the RO to issue an SOC on these issues.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Although an SOC was issued in January 2005, it 
mischaracterized the issues on appeal as petitions to reopen 
claims for service connection for hepatitis B, a right ankle 
disability, and a left ankle disability.  Accordingly, 
another remand is necessary so that an SOC addressing the 
claims of entitlement to service connection for hepatitis B, 
a right ankle disability, and a left ankle disability may be 
provided to the veteran and his representative.

While this case is in remand status, the veteran should be 
afforded appropriate VA examinations to determine the nature 
and etiology of any currently present hepatitis B, right 
ankle disability, and left ankle disability.  The veteran 
also should be provided adequate notice with respect to the 
disability-rating and effective-date elements of his service 
connection claims.

The Board notes that the RO denied the veteran's claim of 
entitlement to a disability rating higher than 30 percent for 
a left knee disability in a February 2008 rating decision.  
The veteran expressed his disagreement with this decision in 
a March 2008 NOD, but he has not been provided with an SOC in 
response.  Because the NOD placed this issue in appellate 
status, the matter must be remanded for the issuance of an 
SOC.  Id.  While this matter is in remand status, the veteran 
also should be provided notice in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), to include the 
notice specified by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The RO or AMC specifically 
should inform the veteran that he may 
submit evidence showing the effects of 
the worsening or increase in severity 
of his left knee disability upon his 
employment and daily life.

2.  The veteran and his representative 
should be provided an SOC on the issue 
of entitlement to an increased rating 
for a left knee disability, currently 
evaluated as 30 percent disabling, and 
informed of the requirements to perfect 
an appeal with respect to this issue.  
If the veteran perfects an appeal with 
respect to this issue, the RO or the 
AMC should ensure that all indicated 
development is completed before the 
case is returned to the Board for 
further appellate action.

3.  The veteran also should be provided 
the notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in connection with his 
claims for service connection for 
hepatitis B, a right ankle disability, 
and a left ankle disability.

4.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

5.  Then, the veteran should be 
afforded examinations by physicians 
with appropriate expertise to determine 
the nature and etiology of his claimed 
hepatitis B and his claimed right and 
left ankle disabilities.  The examiners 
must review the claims file, and any 
indicated studies or tests should be 
conducted.  The rationales for all 
opinions expressed also must be 
provided.

For each of the claimed disabilities 
found to be currently present, the 
appropriate examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to 
the veteran's active military service.  
With respect to the claimed right and 
left ankle disabilities, the examiner 
also should address whether there is a 
50 percent or better probability that 
any currently present disability of 
either ankle is proximately due to the 
veteran's service-connected left knee 
disability, to include whether any 
increase in severity of any ankle 
disability is related to the service-
connected left knee disability.

5.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims for 
service connection for hepatitis B, a 
right ankle disability, and a left 
ankle disability based on a de novo 
review of the record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the requisite 
opportunity to respond before the 
claims folder is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


